 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDSea-Way Distributing,Inc.andRetail Clerks Union,Local 188,Retail Clerks International Association,AFL-CIO.Case No.9-CA-2640.June 28, 1963DECISION AND ORDEROn February 14, 1963, Trial Examiner Owsley Vose issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action as set forth in the attached IntermediateReport.Thereafter, the General Counsel filed limited exceptions tothe Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'THE REMEDYThe General Counsel excepts to the Trial Examiner's failure torecommend backpay for the striking employees from the date of theirdischarge.We find no merit in the General Counsel's position. Theemployees were on strike at the time of their discharge.As they hadnot abandoned the strike and applied for reinstatement, we can see nojustification for awarding them backpay while they were withholdingtheir services irrespective of the fact that they were discharged.Ourrefusalto award backpay to striking employees here is consistent withlong-established Board principles 2 and no sufficientreason appears inthe particular circumstances of this case for deviating from thoseprinciples.'iNo exceptions were filed by Respondent.The exception filed by the General Counsel,as noted below, relates solely to the failure of the Trial Examiner to award backpay toemployees while they were on strike.Accordingly,in the absence of exceptions,we adoptpro formaall other findings,conclusions,and recommendations of the Trial Examiner.2 For example, seeSea View Industries,Inc,127 NLRB 1402;Sakrete of NorthernCalifornia,Inc.,140 NLRB 765;HawaiiMeatCompany,Limited,139 NLRB 966;MastroPlastics Corp.,103 NLRB 511 at 519, enfd.214 F. 2d 462,affd. 350 U.S.270;NationalSeal, Division of Federal-Mogul-Bower Bearings,Inc,141 NLRB 661 ;Holcombe Armature,140 NLRB 618;Elm Tree Baking Company,139 NLRB 4;Liberty Electronics Corp.,138 NLRB 1074;Englewood Lumber Company,130 NLRB 394;The National AutomaticProducts Company,128 NLRB 672;Central Oklahoma Milk Producers Association,125NLRB419, enfd. 285 F. 2d 495(CA. 10).8we do not consider the lonecase-Gulf Public Service Co,18 NLRB 562,cited byour dissenting colleague-governing here ; but, in any event,we note that that case wasimplicitly reversed inHapp Brothers Company,Inc.,90 NLRB 1513, 1519.143 NLRB No. 50. SEA-WAY DISTRIBUTING, INC.461ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.MEMBER BROWN, dissenting in part :I agree with my colleagues that Respondent, on receiving theUnion's bargaining request, violated Section 8(a) (1) by threateningto "close the doors" and "to get rid of all the employees" and by co-ercively interrogating its employees; that Respondent then violatedSection 8(a) (5) by refusing to recognize the Union on and, at alltimes since June 22, 1962; and that the strike beginning June 22, 1962,was an unfair labor practice strike in protest against Respondent'sdescribed violations of Section 8 (a) (1) and (5). I also join my col-leagues in finding that Respondent discharged its striking employeesin violation of Section 8(a) (3) when, shortly after the strike andattendant picketing began, Respondent told the employees "to laydown [their] picket signs, because [they were] fired."The Unionfiled charges on June 26 and August 3, 1962, alleging,inter alia,theunlawfulness of the discharges of June 22,1962, and these charges wererespectively served on Respondent on June 28 and August 9, 1962.My sole disagreement with the majority stems from their failure toprovide an appropriate remedy for the discharges which they find tohave been committed.Thus, while finding Respondent's discharge ofits employees to be unlawful and even though Respondent has hadnotice of the instant charges since June 28, 1962, the majority neverthe-less now withholds a backpay remedy until such time as these unlaw-fully discharged employees apply for reinstatement.Presumably, themajority's position is founded on the premise that backpay awards aregenerally inappropriate for periods during which employees volun-tarily withhold their labor. I, too, accept this premise.The problemin this case, however, is that one cannot really be certain whether theemployees continued their strike against the Respondent's threats andunlawful refusal to bargain despite their discharge or whether theirreason for not making formal application for work was that theirEmployer, by discharging them, had unmistakably impressed on themthe futility of applying for reinstatement.There would, of course,be no question on this score if the employees had applied for reinstate-ment and were rejected, and one might say that a showing of suchapplication is not an unduly burdensome condition for establishingabandonment of the strike's original objectives.On the other hand,however, it is no more burdensome to require the employer to advisehis victimized employees that although he discharged them, he did notreally mean it. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is for "the tortfeasor," said Judge Hand, "to disentangle theconsequences" of his unfair labor practices,' and in a situation similarto the instant case the Board early applied this sound equitable con-struction inGulf Public ServiceCo., 18 NLRB 562, 586-587, enfd. 116F.2d852 (C.A. 5) :Inasmuch as the respondent discharged the strikers .... it isimpossible to ascertain when the strikers would have abandonedthe strike and returned to work in the absence of the respondent'saction in discharging them.Had the respondent not dischargedthe strikers, their back pay would have commenced from the datewhen they applied for work.However, by discharging them, therespondent made it useless for the strikers to apply for their jobs.Since the uncertainty is caused by the respondent's illegal act indischarging the strikers because of their union activity, we willindulge in no presumption as to how long the strike might other-wise have lasted.Accordingly, in order to restore the status quoas nearly as possible under the circumstances, our order shall pro-vide for back pay for the discharged employees listed in AppendixA from the date of the discharge ... .The restoration of the status quo in the circumstances of the presentcase requires, no less than inGulf Public Service,that the dischargedemployees be made whole for their backpay losses suffered from thedate of their unlawful discharge. I dissent to my colleagues' failureto grant the General Counsel's request for such remedy.MEMBERFANNINGtook no part in the consideration of the aboveDecision and Order.*N L.R B. v.Remington Rand,Inc.,94 F. 2d 862, 872 (C A. 2), cert. denied 304U.S. 576.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by the Charging Party on June 26 and August 3, 1962, theGeneral Counsel on August 5, 1962, issued a complaint alleging that (1) theRespondent, by means of threats and acts of interrogation, had interfered with, re-strained, and coerced its employees in violation of Section 8(a)(1) of the Act; (2)the Respondent, on June 22, 1962, and thereafter, had refused to recognize theCharging Party as the exclusive bargaining representative of the employees in itsChillicothe,Ohio, store, in violation of Section 8(a)(5) of the Act; and (3) theRespondent had discharged 16 employees for going out on strike because of theRespondent's refusal to recognize the Charging Party, in violation of Section 8(a) (3)of the Act.The Respondent filed an answer denying the commision of any unfairlabor practices.The case was heard before Trial Examiner Owsley Vose atChillicothe, Ohio, on October 2-5, 1962.All parties appeared and were representedat the hearing, and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to present oral argument.The General Counsel and theRespondent have filed briefs which have been fully considered.Upon the entire record and my observation of the witnesses, I make the following: SEA-WAY DISTRIBUTING, INC.463FINDINGS AND CONCLUSIONS1.THE RESPONDENT'S BUSINESSThe Respondent, an Ohio corporation, operates stores in Newark and Chillicothe,Ohio, where it is engaged in the discount retailing of numerous items, includingdrugs, jewelry, sporting goods, hardware, electric appliances, and automobile andgarden supplies.During the 12-month period ending August 1, 1962, the Respond-ent's gross sales were valued in excess of $500,000.During the same period the Re-spondent purchased items for resale valued in excess of $50,000 which were shippeddirectly to its stores from points outside the State of Ohio.Upon these facts Ifind that the Respondent is engaged in commerce within the meaning of the Act,and that it is appropriate for the Board to assert jurisdiction.II.THE LABOR ORGANIZATIONINVOLVEDRetail Clerks Union, Local 188, Retail ClerksInternationalAssociation,AFL-CIO, hereinafter called the Union,isa labor organizationwithin themeaning ofSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of events1.The establishment of the Chillicothe store; the organization of the UnionEarly in April 1962 the Respondent commenced hiring employees to prepare theChillicothe store for opening.For the first few weeks the employees were engagedstocking the shelves and learning their new duties.On April 24, 1962, the storewas opened for business.About a week later the Respondent hired Burl Bowling as a stock clerk. Bowlingwas interested in a union from the beginning of his employment.Not long aftercommencing work Bowling inquired of employees at the nearby Kroger's Super-market as to the name of their union representative. The Kroger employees informedBowling that Phillip Bond was their representative, and they offered to refer Bondto Bowling the next time Bond came to town.On June 1 Bond, who was acting as the business agent of the Union, looked upBowling in the Respondent's store.Bowling asked Bond what he could do to bringa union into the store.Bond advised Bowling that he would have to have a majorityof the employees fill out bargaining authorization cards, and said that he wouldsee to it that the necessary cards were mailed to Bowling.After receiving the cards about June 5, Bowling arranged for a meeting of theemployees after work on June 8 at Cline's Drive In.At this meeting 13 employeessigned cards authorizing the Retail Clerks International Association to act as theircollective-bargaining agent.Harold Scott, who the Respondent contends was asupervisor, had earlier that day signed a card at Bowling's request.There wereapproximately 17 nonsupervisory employees in the store at that time.After themeeting, all 14 cards were mailed to the Retail Clerks District Council office inColumbus.Subsequently, Business Agent Bond called Bowling and asked him to arrange ameeting of the employees.Such a meeting was held after work on June 20 inthe probate courtroom of the county courthouse at Chillicothe.Bond presided at thismeeting, which was attended by 15 employees, including Harold Scott.Bond firstinquired as to the nature of the employees' problems.Among other things, Bond, wasinformed of the low wages they were receiving and of the fact that the Respondentwas open 7 days a week. After hearing their complaints, Bond discussed variousprovisions in the contracts which the Union had with other employers in the area.Bond explained that there were two ways by which the Union could seek recognition:one was to obtain a National Labor Relations Board election, and the other wasto request recognition forthwith and to back up the request with a show of thecards which they had signedBond. mentioned that the election method would takelonger, possibly 3 or 4 weeks.Bond explained that if the Respondent refusedtheir request for recognition it would be necessary for them to go out on strike toback up their demand.After expressing the fear that they might be laid off if therewas any delay, the employees voted 15 to 0 to adopt what they referred to as the"recognition" route in preference to petitioning for an election.Bowling urged Bondthat the request for recognition be made of the Respondent as soon as possible. 464DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The Union's request for recognition and related eventsBusinessAgent Bond,accompaniedby Richard McAllister, the secretary-treasurerof the Retail Clerks District No. 8, at Columbus, Ohio, went to Respondent'sChillicothestoreabout 1:15 p.m. on Friday, June 22. Encountering Jack Coffey,themanagerof the store, outside the door, they identified themselves to him andtold him that they represented the majority of the nonsupervisory employees at thestoreand that they wanted to bargain for wages, hours, and workingconditions.Jack Coffey, indicating surprise, invited them to come down to his office in thebasementof the building.Upon arriving in the office, McAllister and Bond showedCoffey their business cards.McAllisteragainstated that the Union represented amajority of the employees, and explained that the Union was an organization of re-tail sales clerks.At this time McAllister also handed Jack Coffey the 14 signedauthorization cards and a single-page typed blank contract stating in substance thatthe employer recognizes the Union and agrees to enter into negotiations with it fora complete collective-bargaining contract.At this point Jack Coffey interjectedthat while he was the manager of the store, he was not in authority,and suggestedthat he call his brother, the president of the Respondent, at the Newark store.Jack Coffey thereupon called Robert Coffey in Newark and stated that there weretwo union representatives in the store who were claiming to represent a majorityof the employees.At Robert Coffey's request, McAllister was put on the telephone.Robert immediately inquired as to what kind of wage rates the Union was seeking.McAllister explained that the Union did not have a standard contract and that at thistimetheUnion was simply seeking recognition; they could discuss wages, hours,and working conditions later on.Robert Coffey inquired whether they would wait2 hours until he could reach Chillicothe.McAllister agreed to return at 3:40 p.m.'About 3:30 p.m. that afternoon Jack Coffey came to Burl Bowling where hewas unloading a truck and told him that Robert Coffey wanted to see him in theoffice.When he got to the office Bowling found both Jack and Robert Coffey there.According to Bowling's credited testimony, Robert Coffey immediately asked, "Whatthe hell is this union all about." Bowling replied that all the employees wanted aunionto help them obtain job security and better pay.Robert replied that "theseunion officials won't do nothing but take your dues and give you very little in return."Robert then added that he could not afford to pay the union wage scale and that "whenthis damn thing was over he was going to get rid of all the employees." 2After Bowling left the office, Jack Coffey summoned Marilyn Ratcliffe fromthe cash register where she was working. She found Robert Coffey at the desk inthe office. Jack Coffey seated himself to one side.According to Ratcliffe's undeniedand credited testimony, the following conversation then ensued:.he [Robert Coffey] asked me what thisunion wasall about.And I askedhim, "What union?"He said, "The union that the kids are tryingto get in the store."I said, "What about it?"And he said he heard that we were tryingto get it inthe store.And he askedme if we went to any meetings.And I told him that we had went to oneearlierthat week.He wanted to know if we had signed any papers, and I told himwe signeda paper upthere.He wanted to know what for, and I told him to see how manyhad been presentat the meeting.And he kept on talking,asking me what our gripes wereabout it, and I toldhim I didn't know about that.He called the union team mobsters.He saidthat if they would put money into the store that they could run it. But heiThe foregoing findings are based primarilyon McAllister's credited testimony.Thetestimonyof the two Coffeys is substantiallyin accord2 Robert Coffeytestifiedthat he had his brother call an employeeto the office ; whenBowling appeared.he askedBowling "whatwas going on"; Bowling said "thatthere wastalk abouta union" ; he then asked Bowling what did he "wanta union for," andBowling'sreplywas, "I want security."To this, Coffey replied,accordingto his testi-mony, "The only security...Isright in ourselves.As long asyou do a good job,you've got the security . . .and other thanthat there was no otherconversation."Coffey wasnot questioned concerning Bowling's testimony to the effect that he hadwarned thathe wasgoing to get rid of all the employees whenthis thingwas overConsequently, this testimony is not specifically denied.I believe thatBowling's versionof this conversation is the more accurate.Bowling,in his testimony,appeared to beattempting not to overstate matters. I find the facts to be as setforthin the text above. SEA-WAY DISTRIBUTING,INC.465said they would reduce our hours and pay.And he said before...he would letthe union in that he would close the doors.3.The Respondent's rejection of the Union's second request for recognitionWhen Union Representatives McAllister and Bond returned to the store fortheir appointment with Robert Coffey, they encountered Bowling on the first floor.Bowling reported to them that the Coffeys had called him down to the office andwanted to know what he had to do with the Union. On the way downstairs to theoffice McAllister and Bond passed Marilyn Ratcliffe who told them that the Coffeyshad had her in the office and questioned her about the Union.Upon arriving at the office,McAllister introduced himself and Bond to RobertCoffey and showed him his credentials.At the outset McAllister complained aboutCoffey's conduct, after having been informed over the telephone of the Union'srequest for recognition, in "call[ing] a couple of people in and threaten[ing] them,intimidat[ing] them."McAllister commented that the situation "wasn't helped by[Coffey's] actions."McAllister explained that the Union was seeking recognition,that it represented a majority of the men and could prove it, and that it was notnecessary to go to an election.Robert Coffey immediately and loudly inquired"what did [they] want, the keys to the store, what kind of a country was this."McAllister asked Coffey if he would not "cool off a little bit [so] that [they] coulddo business as gentlemen."After Coffey calmed down he asked what the Union'sdemands were, what kind of wages the Union would seek in a contract.McAllisterexplained that the Union was not at that stage yet, it was merely seeking recognitionat this time.McAllister further stated that the Union had no set pattern for its con-tracts, that decisions on contract demands were made by the employees, and thatthe demands normally varied from company to company, depending upon the typeand size of the enterprise, and the amount of business being done.Coffey repliedthat if the Union would put $250,000 in the business, he would recognize the Union.McAllister took exception to this proposal.At this point Coffey proposed calling his attorney in Canton. It developed at thehearing, although this was not brought out at the time, that Coffey intended to callEdward J. Zink, the Canton attorney who was one of the Respondent's representativesat the hearing.Coffey placed a call to Zink in Canton but he was not immediatelyavailable.While awaiting the return call, McAllister handed Coffey the 14 signedcards which had been received in Columbus, together with the proposed recognitionagreement.At the same time, McAllister stated that according to his best informa-tion there were 17 employees in the unit.Robert Coffey, who admittedly was notfamiliar with the names of the Chillicothe employees, handed the cards to JackCoffey, who thumbed at least part way through them. Jack Coffey commented thatthe first card in the stack was that of an individual who was no longer employed bytheRespondent.While the cards were being examined the return call came infrom Canton from Coffey's attorney.Coffey explained over the telephone thatthe Union was seeking recognition and had presented 14 signed cards.Coffey thenread over the telephone the text of one of the authorization cards and also the termsof the recognition agreement.After listening for quite a while, Coffey hung upthe telephone and announced, "That's it.We're going to do nothing .... The mansays go to a Labor Board election."McAllister then stated as follows: "We wouldhave to do what we thought best to protect our majority status, and our interest."With this statement McAllister and Bond left the Respondent's office. It was about4:20 p.m. at this time.The foregoing findings are based largely on the testimony of McAllister, whoappeared better able to report the details of this meeting and the exact sequence ofevents.Union Representative Bond's testimony concerning the events at this meet-ing is in accord with that of McAllister. Jack Coffey's testimony concerning thismeeting is not inconsistent with that of the two union representatives.Robert Coffey's testimony, however, cannot be reconciled with that of McAllisteras to certain aspects of this meeting.When called first as an adverse witness bythe General Counsel,Coffey testified that the union representatives demanded thathe sign the recognition agreement;that he insisted upon a National Labor Rela-tions Board election,and that the union representatives said that-. they don't have to have an election;this is a free country; we have no reasonto have an election.We've decided.We're the leaders, now.We're going totake over the store,and we're going to run it,and this is it.Coffey's testimony concerning this meeting,when subsequently called as a witnessfor the Respondent,isnot consistent with his earlier testimony.When called bythe Respondent,Coffey testified as follows: 466DECISIONSOF NATIONALLABOR RELATIONS BOARDWell,Mr.McAllister asked me to sign this paper,and I asked him what itwas, and he said it was recognition of their union.I asked him what proof that he had that he had these people signed up?He said he had them signed up,and he said he had a stack of cards.And,in fact,he put these cards-threw them across the desk.And not being familiarwith the names of the people that were employed,not too well-I didn't knowtheir names-I handed them to my brother,and he-the first thing he did, helooked at this, and the first one he pulled off he said,"Well, this person is nolonger an employee here."And I turned around to the fellows,and I said,"Well, what are your de-mands?"And Mr.McAllister said,"We have no demands at the present time."Hesaid,"All we want is recognition of the union."And I said,"Well, under the circumstances,with this card not being a propercard, I want an election,"I said, "And I demand an election,an N.L.R.B.election . . . ."When Coffey was questioned further about this incident by the Respondent's at-torney, he testified that after he hung up the telephone he announced,"Iwant anN.L.R.B.election,"and that when McAllister and Bond said, "You don't have tohave an N.L.R.B. election,"he rejoined"I demand one."Upon consideration of all the testimony about this meeting I conclude thatMcAllister'sversion is closest to the truth.In reaching this conclusion,I am in-fluenced by the inconsistencies between Robert Coffey's two accounts and also bythe fact that Robert Coffey's version was not corroborated by the testimony of hisbrother Jack, insofar as the essential points of difference between the testimony ofMcAllister and Robert Coffey are concerned.I do not believe that Robert Coffeymentioned at the end of the meeting, as a ground for demanding an election, thefact that one of the cards was signed by a person no longer in its employ.Coffey'sown testimony reveals that he was not seriously concerned about this matter.Thus,it shows that after testifying concerning his brother's comment that one of the cardswas signed by a former employee, Coffey immediately went on to relate that hethen said to McAllister and Bond,"Well, what are your demands?"Had Coffeyseriously questioned the Union'smajority status it is doubtful that he would havegone on and immediately asked for the Union's bargaining demands.And hadCoffey raised a serious question as to the Union's majority, it is likely that McAllisterand Bond would have gone over the cards,one by one,with Coffey in an effort toestablish the propriety of the Union's claim of representative status.Under all thecircumstances,I find the facts concerning this incident to be in accordance with thetestimony of McAllister,set forth hereinabove.34.The strike; the Respondent'sdischarge of the strikersMcAllister and Bond,upon leaving the Respondent'soffice,met Bowling and afew other employees at the top of the stairs.McAllister announced that RobertCoffeywouldnot recognize the Union.Bowling turned to the employees in backof him and said,"Well, it looks like we're going to have to go out on strike whetherwe want to or not."With that,the employees near Bowling walked out the backdoor.Bond spoke to Linda Colley, one of the cashiers at the front entrance, as hefollowed McAllister out of the door.Colley and Martha Haubeil, another cashier,followed them out of the building.A few customers were left standing at the frontcheckout counter at the time. Samye Rowland, who was at one of the back registers,checked out several customers before she walked out at 4:45 p.m.By this timemanagement personnel or their wives had taken over the cash registers.OnlyDorothy Reynolds, Alicia Ingram, and James Bell, the assistant manager, remainedon the sales floor at this time.Dorothy Reynolds agreed to remain until 5 p in., herregular quitting time.Reynolds did not return to work the next day and joined thepickets 2 days later.3The Respondent states in its brief,without citing the portion of the record upon whichit is relying, that Coffey noted at this time that one of the cards was that of Harold Scott,who the Respondent states was a supervisor.The Respondent also asserts in its briefthat on this occasion Coffey also asked for an election because he had doubts as to theappropriateness of the unitI have been unable to find any support in the record foreither of these assertionsAccordingly, I find that no such assertions were made byCoffey.Scott's status as a supervisor is treated hereinafter in connection with the dis-cussion of the Union's majority status. SEA-WAY DISTRIBUTING, INC.467As the employees on the evening shift arrived shortly before 4:30 p.m.,they wereinformed by the day-shift employees of the Respondent's refusal to recognize theUnion.Theyjoined the striking employees from the day shift and refused to go into work.Of the Respondent's 17 nonsupervisory employees on June 22, only AliciaIngram,who had not been invited to join the Union and who was unaware of anyunion activities until the strike began,did not join the strike.Union Representatives McAllister and Bond had brought printed picket signs intheir car when they came to Chillicothe.After the name "Sea-Way"was insertedin crayon at the top of the signs,they were distributed among the striking employees.Approximately half of the employees were assigned to picket at the front of the store,the other half at the back. Shortly after the striking employees commenced picket-ing with the signs, Coffey went out and told various groups of strikers,which includedall of the strikers here involved,"to lay down[their] picket signs, because [theywere] fired."Coffey'sown testimony is that he"called all the employees together onthe picket line and[he] told them they were no longer employees of Sea-Way becausethey had left their jobs."The next day,June 23, Coffey advertised over the radio and in the newspaper forhelp and succeeded in hiring a sufficient number of employees to keep on operating.On June 26, the Union filed charges with the Board alleging that the Respondent hadviolated Section 8(a) (1), (3),and (5)of the Act.The Union did not file a peti-tion for an election at any time.The striking employees were still picketing theplant at the time of the hearing in this case in October 1962.5.Events during the strikeAlthough at the hearing in this case it appeared that the Respondent was contendingthat certain striking employees had engaged in various acts of misconduct on thepicket line, which disqualified them for reinstatement,evidence of specific acts at-tributable to identified employees was not forthcoming except with respect to the oneincident of alleged nail-strewing discussedbelow.Thisis the only incident of allegeddisqualifying conduct on the part of strikers relied upon by the Respondent in itsbrief to the Trial Examiner.Three of the Respondent's employees who were working at the store on July 10testified that they, and two other employees, including Assistant Manager Bell,observed pickets throwing roofing nails in the parking lot.Neither Assistant ManagerBell nor Lowe,one of the employees who witnessed the incident,was called to thestand.The three pickets involved in the incident denied engaging in any such conductIn view of the conflict in the testimony,it is necessary to consider the testimony of thevarious witnesses in some detail.Joan Gibson testified that about 2:30 p in. onJuly 10 she observed Harold Scott and Patricia Jackson walking back and forth sideby side on the parking lot about 30 feet from the rear of the store and that VictorChaney was following a few steps behind.What attracted her attention to them,according to Gibson, was the fact that she noticed Chaney stooping over and doingsomething.Gibson further testified that she walked over to the large doorway whereshe was only 30 feet from them.As she stood there watching them she observedScott and Jackson,who were each carrying a picket sign with one hand, throwingroofing nails out as they swung their free hands in normal walking fashionAccord-ing to Gibson's further testimony Chaney was"turning something over."Later onGibson elaborated as follows: "I seen him bend over then,and I watched to see whathe was doing, and he was turning them over,the head down.He was setting themup more or less ..And he was putting rocks around them so that they wouldstand up."Gibson further testified that when Alicia Ingram came to relieve Lowe,the cashier,she told Ingram about the activities of the three pickets, and that Ingramalso stood by the door and watched what the three pickets were doing.Gibsonalso testified that after Lowe returned to her post at the cash register.Ingram lookedup Assistant Manager Bell and brought him back to see what was going onGibsonadmitted that she was easily visible to the three pickets outside.Lonnie Keaton testified that Joan Gibson called his attention to Scott,Jackson, andChaney on this occasion,and that at the time Ingram and Lowe were already watchingthe three pickets from near the customer entrance and exit door.Gibson and Keatonwere standing in the open doorway of the large overhead door.Keaton testified thatScott had a picket sign and that he was "just walking along normal, strewing nails."When asked what Jackson was doing,Keaton answered,"she was walking with him(Scott) "In response to the question,"What was Chaney doing,"Keaton testifiedas follows:"He was walking behind.On occasion he would sit down,or stoopover, and do something in the alley."Asked"What did you observe him doing,"717-672-64-vol. 143-31 468DECISIONSOF NATIONALLABOR RELATIONS BOARDKeaton replied,"Well, he was picking up pebbles and putting them around the nails."He testified that he remained in the doorway watching the three pickets for 30minutes'According to Keaton,Assistant Manager Bell remained in the large opendoorway watching the pickets for 20 minutes.After the pickets left, Keaton andAssistant Manager Bell went out and picked up the nails.Alicia Ingram testified that Scott, Jackson, and Chaney were moving their armsand "just throwing[the nails] all over the parking lot." Ingram made no mentionin her testimony of Chaney's alleged turning over of the nails on the parking lot.When asked did the three employees "seem to take the tacks out of anything beforethey threw them," Ingram replied, "I don't know."As indicated above Scott, Jackson, and Chaney all denied that they had placed anytacks on the parking lot back of the store.Chaney denied all knowledge of theincident and denied ever walking alone behind Scott and Jackson on the parking lot.On the stand, Chaney appeared to be genuinely perplexed as to how he becameimplicated in the incident at all. I conclude that as to Chaney, it is a case of mistakenidentity.Of the three witnesses to the incident who testified for the Respondent, onlyAlicia Ingram had worked at the store at the same time as Chaney,and Respondent'sother two witnesses, who were hired during the strike, very likely were relying onIngram's identificationof Chaney.Assistant Manager Bell, who possibly could havecorroborated Ingram's identification of Chaney, as stated above, was not called as awitness. Ingram,as found below,was not a reliable witness,and her testimony differsfrom that of the Respondent's other two witnesses as to what this third picket wasdoing.While I credit the testimony of the Respondent'switnesses to the effect that,after observing Scott, Jackson, and a third employee picketing at the rear of the storeon the occasion in question,theywent out and found roofing nails scattered overportions of the parking lot, I do not credit the testimony of the Respondent'switnessesto the effect that they actually saw the pickets scattering the nails or that they actuallysaw the third. employee placing pebbles around the heads of the nails to make themremain upright.As stated above, the Respondent's witness, Lonnie Keaton, testified that AssistantManager Bell remained watching the pickets for 20 minutes on this occasion.Notuntil the pickets had voluntarily left the scene did Bell and Keaton go out and lookthe parking lot over.Nothing whatever was said to these pickets about their conduct,so far as the record shows, although if the testimony of the Respondent'switnessesis to be believed,the three pickets were engaged in highly reprehensible conduct-andconduct which would be very damaging to the Respondent's business.The testimony of the Respondent's witnesses about the incident is not whollyconsistent.According to Gibson,Scott and Jackson were throwing the nails, andScott was handing the nails to Jackson.In this connection Gibson testified,"I thinkhe had the nails in his pocket." Later,on cross-examination,Gibson stated,"He couldhave had two pockets full of nails."Keaton's testimony suggests that only Scott was"strewing nails" and that Jackson merely "was walking with him."Gibson's andKeaton's testimony led me to believe that the nails were being strewn covertly whilethe arms were being swung as one normally does while walking. Ingram's testimony,on the other hand, indicates that all three employees were actually openly throwingthe nails so as to scatter them over a wide area.Unlike Ingram who did not make anymention of Chaney's alleged stooping over, both Gibson and Keaton testified that theyobserved Chaney occasionally stooping over and "do[ing] something in the alley,"which they subsequently explained was turning the nails over and placing pebblesaround the head.Neither Gibson nor Keaton attributed any throwing of nails toChaney.As indicated above,Ingram did not make a favorable impression on me as a wit-ness.She appeared to be eager to give damaging testimony against the strikers ingeneral.According to Ingram,although the three pickets were walking back andforth adjacent to the rear entrance,she found nails scattered over one-half of theparking lot, which is a large one. Ingram'smemory concerning certain aspects ofthe incident was poor. She could not remember whether there were few or manycars on the parking lot that afternoon.Nor could she remember whether it was arainy day or whether the sun was shining.Gibson and Keaton testified that it was ahot, sunny afternoon.Aside from these considerations which raise serious questions in my mind aboutIngram's credibility,there is another factor which influences me to reject the testimonyof Ingram, and the Respondent's other two witnesses to this incident, as well. ScottiGibson testified that sheremained there watchingthe three pickets for from 25 to 30minutes. SEA-WAY DISTRIBUTING, INC.469and Jackson, who I have found were picketing on the occasion in question, impressedme as being ordinarily alert and intelligent persons.Before the strike began theyhad been instructed to avoid all violence.They must have sensed, if they did notknow for sure, that scatteringnailsin the parking lot would at least raise questionsabout their right to reinstatement. In these circumstances I find it difficult to believethat the three pickets would engage in the conduct attributed to them for such aprolonged period right under the eyes of five of the Respondent's employees, includingthe Respondent's assistant manager.Under all the circumstances 1 am convinced that none of the Respondent's witnessesactually saw Scott and Jackson throwing nails and a third picket turning them over.The record is vague as to how many times the third picket was seen stooping over.I believe that the Respondent's three witnesses assumed, after the nails were found onthe parking lot and after seeing the third picket unaccountably stooping over, that thethree pickets then on the parking lot were guilty of spreading them, and that thetestimony of the Respondent's three witnesses represents their conclusions as to howthe nails got there. In part the conclusionary nature of their versions is evident fromthe testimony of the Respondent's three employee witnesses itself.Under all the cir-cumstances, and in view of the denials of Scott, Jackson, and Chaney, I concludethat as to Chaney, it was a case of mistaken identity, that he was not the third picketinvolved in the nail strewing incident.With regard to Scott and Jackson, I find thatthe Respondent has not established that they engaged in the conduct attributed tothem on the occasion in question.5B.Conclusions1.The Respondent's violation of Section 8(a)(5) of the Acta.The appropriate unitThe complaint alleges that all selling and nonselling employees of the Respondent'sChillicothe, Ohio, store, excluding all supervisors as defined in the Act, constitutesan appropriate unit for the purpose of collective bargaining within the meaning ofSection 9(b) of the Act.The Respondent adduced testimony to the effect that itoperates two stores, one at Newark, Ohio, and the other at Chillicothe, which is 65miles away; that all corporation books are kept at the Newark store; that payrollrecords and other administrative details are handled exclusively at the Newark store,including the preparation of payroll and other checks; and that the two stores areoperated almost identically, and have substantially the same classifications of em-ployees and pay scales.The Respondent also showed that a few employees from theNewark store were loaned to the Chillicothe store for a few days on several occa-sions.Although the Respondent adverted to this testimony in its brief, it does notspecifically contend that a unit consisting of the nonsupervisory employees of theChillicothe store alone is not an appropriate unit for collective bargaining withinthe meaning of the Act. In view of the common employment interests of the non-supervisory employees of the Chillicothe store, the geographical separation of thetwo stores, and the fact that no other organization is claiming representationrights for the Respondent's employees on any other basis, I find that the unit allegedin the complaint is an appropriate unit for the purposes of collective bargaining.SeeSav-On-Drugs, Inc.,138 NLRB 1032;American Linen Supply Co., Inc.,129NLRB 993,995; Thompson Ramo Wooldridge, Inc.,128 NLRB 236, 238.b.The Union's majority status in the appropriate unitAt the time the Union requested the Respondent to sign the recognition agreementon June 22, 1962, the Union handed Robert Coffey cards signed by 14 employeesauthorizing the Union to act as their collective-bargaining agent.The Respondentdoes not challenge the authenticity of any of the signatures.However, it does con-tend, and I find in acocrdance with this contention, that one of the cards was signedby an employee who was no longer on the Respondent's payroll.Coffey testifiedthat there were 17 employees at the Chillicothe store on June 22.Upon the basis6In view of my conclusion in this regard I do not reach the question whether, assumingcontrary to my finding herein, that Respondent showed that Scott and Jackson engagedin the conduct attributed to them, their conduct was such as to render them unfit for fur-ther employment in view of the nature of the Respondent's unfair laborpractices whichcaused the strike.SeeLocal833,77AW v. N.L.R.B. (Kohler Co ),300 F.2d 699,702-704(C A.D C.), cert.denied370 U S. 911. 470DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the foregoing, I find that on June 22, 1962, and at all times thereafter the Unionrepresented 13 of the 17 employees in the appropriate bargaining unit.At the hearing the Respondent sought to show that Harold Scott, one of theemployees who had signed cards designating the Union as his bargaining agent, wasa supervisor within the meaning of Section 2 (11) of the Act. The record shows thatScott attended the union meeting on June 20 and was active in connection with thepicketing of the store after the strike began.The Respondent apparently contendsthat because of Scott's participation in the employees' organizational activities theUnion must be deemed not to have been freely chosen as the bargaining agent of theemployees.Aside from the fact that the record as a whole shows that neither theemployees,nor Scott himself, regarded Scott as acting on behalf of management, Ifind, for the reasons set forth below, that Scott exercised none of the supervisoryresponsibilities set forth in Section 2 (11) of the Act.Consequently,the Respondent's.contention is rejected.Scott was one of the first employees hired by the Respondent.He assisted in set-ting up the store before it openedAfter the store opened Scott's duties consistedof unloading merchandise from trucks and checking off the quantities from the de-livery slip or invoice, marking prices on the individual items, and placing the itemsin the proper place either in storage or on the shelves in the store proper.Two orthree other employees also participated in these activities, except that 2 weeks afterthe store was opened Scott was given the primary responsibility for the checking thereceipt of merchandise.At this time Scott's wages were increased from 85 cents to$1.25 per hour.The record shows that Scott acted as a leadman or strawboss amongthe warehouse employees, working along with them in the unloading of the trucks,the pricing of the merchandise, and the placing of the merchandise in its properlocation.Occasionally Scott would summon the others to help him in unloading atruck and at times he would show the others where the merchandise should be placed.Scott never exercised the power to hire, fire, or discipline employees, or to effectivelyrecommend such actionsI am not unmindful of the testimony of Robert Coffey that about 2 weeks after thestore first opened he informed Scott at a meeting of all the male warehouse employees,as followsRed, I've got to have someone in charge of this back end here I'm not satisfiedwith the way it's going.You're in charge.You've got the authority to hire andfire these people.Do me a job; I'll give you a raise immediately, and I'll takecare of giving you a raise later on if you do a proper jobScott denied that either Robert or Jack Coffey placed him in charge of anythingother than checking in the merchandise as it arrivedConferring such responsibili-tiesupon an employee, in my opinion, does not make an employee a supervisorwithin the meaning of Section 2(11) of the Act. SeeN L.R B. v. Overnite Trans-portation Co.,308 F. 2d 284, 289 (C.A. 4). Two other employees who were presentat the meeting at which Robert Coffey assertedly announced Scott's supervisory status,testified, in agreement with one another, that what Coffey had said on this occasionwas that Scott had been there longer than any other employee, that he knew wherethe merchandise was to be placed, and that if they had any questions about theirwork to ask Scott. Scott's entire conduct throughout this case is so inconsistentwith his responsibilities as a part of management that I am convinced that Coffeydid not tell Scott that he was in charge of the warehouse employees with the authorityto hire and fire them.While Coffey may have intended to confer general supervisoryauthority upon Scott, I find that he did not put his instructions to Scott in such away as to communicate either to Scott or to the other employees that he was re-sponsible for the effectiveness with which the other warehouse employees did theirwork.Accordingly, I find that Scott was no more than a leadman having the re-sponsibility to convey Jack Coffey's instructions to the men in the performance ofroutine functions, but without the authority to exercise his independent judgmentin directing the other warehouse employees in the performance of their work.Forthe foregoing reasons I conclude that Scott was not a supervisor within the meaningof Section 2(11) of the Act .7°The foregoing findings are based upon the composite testimony of Scott, Chaney, andOliver Zickafoos, which is creditedY I have not overlooked the testimony of Bowling that Jack Coffey told him when she washired that Scott was in charge of the warehouse, would be his boss, and would tell himwhere to putthe merchandisewhen asked who was his immediate supervisor.Bowlinganswered, "Jack Coffey." Charles Phillips testified that his Immediate supervisor was Scottand that his boss was Jack CoffeyThe testimony of these two employees on its face shows SEA-WAY DISTRIBUTING, INC.471c.The Respondent's refusal to recognize the Union on June 22,1962As found above, the union representatives showed Jack Coffey 14 signedbargaining authorization cards and requested him to sign the recognition agreementWhen Jack Coffey protested that he lacked sufficient authority to do so and referredthem to his brother, Robert, the president of the Respondent, Union RepresentativeMcAllister repeated the same request to Robert Coffey over the telephone.Coffeyagreed to come to Chillicothe to talk to the union representatives. Shortly afterarriving in Chillicothe, Coffey summoned two employees to the office, questionedthem as to their union sympathies and activities, and threatened them with loss ofemployment.As found above, he warned one of the employees that "when thisdamn thing was over he was going to get rid of all the employees." To the otheremployee Coffey stated that "before he would let the union in that he would closethe doors." 8When the union representatives returned to keep their appointmentwith Robert Coffey and again requested that he sign the recognition agreement, Coffeyrefused, declaring that he demanded an election. I find that Coffey's position in thisregard was not based upon a good-faith doubt as to the Union's majority status atthe store. I base this finding not only upon the fact that Coffey, when the Unionrequested recognition, did not seriously question the Union's majority status, butalso upon the fact that almost as soon as he reached Chillicothe, he called in twoemployees, questioned them about the Union, and threatened them that adherenceto the Union would mean the loss of their jobs. That Coffey's refusal to recognizethe Union was not because of his doubts as to the Union's authority to representthe employees, but rather because of its opposition to bargaining with the Unionunder any circumstances, is further indicated by its discharge of all of the strikersa few minutes after they commenced picketing the store that afternoon and by hiscomment to Bowling on the picket line later on that evening that he would "closethe doors before he'd ever let a union in the store." 9As the Respondent points out in its brief, when an employer acts in good faith hemay challenge a union's asserted majority without being held to have violatedSection 8(a)(5) of the Act.However, although Section 9(c)(1) of the Act pro-vides machinery by which the question of representative status may be determinedin a Board-conducted election, it has long been settled that an election is not theonly means by which representative status may be established.SeeUnitedMineWorkers v. Arkansas Oak Flooring Company, 351U.S. 62, 71-72, and cases cited infootnote 8 therein.The courts have uniformly held that where a union has obtainedauthorization cards signed by a majority of the employees in an appropriate unit,the employer, absent a good-faith doubt as to the reliability of the cards, violatesSection 8(a) (5) of the Act if he refuses to recognize and bargain with the Union.N.L.R.B. v. Dahlstrom Metallic Door Company,112 F. 2d 756, 757 (C.A 2);NL.R.B. v. Southeastern Rubber Mfg. Co.,213 F. 2d 11, 15 (C.A.5), N.L R B. v.I.Taitel and Son,261 F. 2d 1, 4-5 (C.A. 7), cert. denied, 359 U S. 944. See alsoN.L.R.B. v. Armco Drainage & Metal Products, Inc.,220 F. 2d 573, 576-577 (C A.6), cert. denied 350 U.S. 838, andDuBois Chemicals, Inc.,140 NLRB 103Havingfound that the Respondent's refusal to recognize the Union was not based on agood-faith doubt as to the Union's majority status, it follows under the authoritiescited above that the Respondent's refusal to do so violated Section 8(a) (5).that they had different interpretations of the meaning of the terms "boss" and "immedi-ate ;supervisor," and that they were not speaking with the technical requirements of Sec-tion 2(11) in mind.Also their testimony is not inconsistent with the conclusion thatScott exercisedonly a leadman'sresponsibilities.In any event, the crucial question onthis phaseof the case is what responsibilitiesdid Scott actually exerciseI am con-vinced on the recordas a wholethat regardless of whatever views Bowling and Phillipsmay havehad as to Scott's authority,Scott actually did not have or exercise any of thefunctions set outin Section2(11) of the Act as establitshsng supervisorystatus.I It is well settled that such threats of loss of employment because of union activitiesviolate Section8(a) (1) ofthe Act.And in the context of these threats, Coffey's question-ing of the two employees about their union sympathies and activities had a coercive im-pact.HenceCoffey'sconduct in this regardwas also violative of Section 8(a) (1) ofthe Act9 Such conduct, in my opinion, is entitled to much greater weight, insofar as revealingCoffey's true frame of mind when he refused to sign the recognition agreement is con-cerned, than the statement attributed to Coffey in the Chillicothe Gazette the next day tothe effect thathe was willing to recognizethe Union if it won a National Labor RelationsBoard election 472DECISIONSOF NATIONALLABOR RELATIONS BOARDRelying on Section 8(b)(7)(C) of the Act,'a the Respondent argues that theUnion, by picketing for recognition for more than 30 days without filing a petitionfor an election with the Board, is guilty of violating Section 8(b) (7) (C) of the Act,and in these circumstances it should not be held to have violated Section 8(a)(5)of the Act.I find no merit in this contention.The Union, on June 26, 1962, just 4 daysafter the Respondent's refusal to recognize the Union, filed charges with the Board,alleging that Respondent had refused to recognize the Union in violation of Section8(a)(5) of the Act, and had engaged in other unfair labor practices in violation ofSection 8(a)(3) and (1) of the Act, as well. The Board, inInternational Hod Car-riers, etc., Local 840 (Charles A. Blinne),135 NLRB 1153, considered the questionwhether the prompt filing of a meritorious Section 8(a) (5) charge would constitute adefense to Section 8(b)(7)(C) charges filed against a union in fact representing amajority of the Charging Party's employees in an appropriate bargaining unit.TheBoard concluded that, even though no petition for an election had been filed, the filingof meritorious Section 8(a) (5) unfair labor practice charges would constitute a com-plete defense to the Section 8(b) (7) (C) allegationsSee footnote 24 of theBlinnedecision.Accordingly, in view of the Union's prompt filing of meritorious Section8(a)(5) charges herein, there is no basis for the assumption that the Union wasguilty of an unfair labor practice by picketing for recognition for more than 30 dayswithout filing a petition for an election.But even if the law were otherwise and the Union could be regarded as havingviolated Section 8(b) (7) (C) by reason of its picketing for recognition for more than30 days without filing a petition for an election, this would not justify absolving theRespondent of its unfair labor practice in refusing to recognize the Union.The 1959amendments to the Act, which imposed certain additional restraints upon the rightsof unions to picket, were not intended to modify or alter in any way the fundamentalduty imposed by Section 8(a) (5) of the Act upon employers to recognize and bargaincollectivelywith the majority representative of their employees in an appropriateunit.The Respondent wholly disregarded its statutory obligation in this regard.The need for remedying this misconduct is no less because the Union subsequently,in protest against the Respondent's unlawful refusal to recognize it, engaged in con-duct which I assume, for the sake of argument, came within the ban of Section8(b) (7) (C).As the Court of Appeals for the Second Circuit aptly stated inN L R B.v.Plumbers Union of Nassau County, Local 457, etc,299 F 2d 497, at 498:one illegality should not excuse another.N.L.R B v. RemingtonRand,Inc,94 F. 2d 862, 872 (2 Cir. 1938). The public interest lies in labor peace,endangered by bothThe remedy here was the filing of charges before the Boardwhen the claimed illegality came to light, not in illegal self-help.2.The Respondent's discharge,of the strikers in violation of Section 8(a)(3)of the ActAs found above, within a few minutes after the striking employees commencedcarrying picket signs, Robert Coffey came out and told various groups of them "tolay down [their] picket signs, because [they were] all fired "Robert Coffey's owntestimony, quoted above, establishes that the discharges were attributable to theemployees' leaving their jobs. In its brief, the Respondent does not suggest anyother reason for the discharges." In fact, the Respondent takes the position that10The pertinent portion of Section 8(b)(7) Is as followsIt shall be an unfair labor practice for a labor organization or its agents-(7) to picket or cause to be picketingany employer where an objectthereof is forcing or requiring an employer to recognize or bargain with a labororganization as the representative of his employees.unless such labor organi-zation is currently certified as the representative of such employees,(C)where such picketing has been conducted without a petition undersection 9(c) being filed within a reasonable period of time not to exceedthirty days from the commencement of such picketingn Although during the hearing it was suggested by the Respondent that Coffey tookaction against the cashiers because they left their cash registers unattended, the Respond-ent does not raise this contention in its brief.While Robert Coffey testified in general con- SEA-WAY DISTRIBUTING, INC.473the striking employees were not discharged because Coffey,as a matter of law, couldnot discharge them simply for going out on strike.With that proposition of law Ifully agree.However, in view of the fact that Robert Coffey did inform the strikersthat they were discharged and the further fact that since the strike Coffey has failedto accord them the rights to which they are entitled as employees,I conclude thatthe striking employees,including Harold Scott,who I have found was not a supervisorwithin the meaning of Section 2 (11) of the Act,were effectively discharged and thatthe reason therefor was their strike and union activities.Accordingly,I find thatthe Respondent by discharging the striking employees here involved,including HaroldScott,has violated Section 8(a) (1) and(3) of the Act.IV.CONCLUSIONS OF LAW1.By threatening employees with loss of employment because of their union ac-tivities and by coercively questioning employees about union matters, the Respondenthas interfered with,restrained,and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act, in violation of Section 8(a)( I) of the Act.2.By refusing on June 22, 1962, and thereafter to recognize the Union as the ex-clusive bargaining representative of all selling and nonselling employees in its Chilli-cothe store,excluding supervisors as defined in the Act, an appropriate unit withinthemeaning of the Act, the Respondent has engaged in and is engaging in unfairlabor practices in violation of Section 8(a) (5) and(1) of the Act.3.The strike in which the Respondent's employees engaged beginning on June 22,1962, was an unfair labor practice strike.4.By discharging on June 22, 1962, the employees who went out on strike in pro-test against the Respondent's refusal to recognize the Union,the Respondent hasengaged in unfair labor practices in violation of Section 8 (a) (3) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.V. THE REMEDYMy Recommended Order will contain the conventional provisions entered in casesinvolving refusals to bargain collectively and the discharge of unfair labor practicestrikers in violation of Section 8(a)(5), (3),and (1) of the Act:cease and desistfrom the unfair labor practices found and from in any other manner infringing uponthe statutory rights of its employees;upon application,offer reinstatement to thestriking employees to their former or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,dismissing, if necessary, anyreplacements hired;and reimburse each of the strikers for any loss of pay sufferedduring the period from 5 days after the date of his unconditional offer to return towork to the date of the offer of reinstatement 12The reinstatement and backpayprovisions are essential to remedy not only the Respondent's discharge of thestrikers,but also the remedy the Respondent's refusal to recognize the Union, theconduct which caused the strike in the first place.The General Counsel contends that Robert Coffey, by his remarks to the strikingemployees on the picket line, has demonstrated that it would be futile for them toapply for reinstatement,and that hence backpay should be awarded from the datethe Respondent first made it clear that the strikers would not be taken back.Whileit is true that Coffey was somewhat abusive in his treatment of the strikers on thepicket line,I do not believe that the facts of the instant case warrant making an ex-ception to the general rule that strikers should not receive backpay while on strike.Accordingly,the General Counsel's contention in this regard is rejected.Upon the foregoing findings of fact,conclusions of law,and the entire record inthe case, I issue the following:clusionary terms that the cashiers left the cash registers unattended at the time of thestrike,there Is other testimony indicating that the Respondent, by using the services ofthe two,Coffeys and Assistant Manager Bell and their wives, were able adequately to coverthe cash registers.There Is no showing of any specific harm to the Respondent resultingfrom the cashiers walking out as they did. Leaving the cash registers unattended wasnot mentioned to any of the striking employees as the cause of their dischargeUnderall the circumstances I conclude that this was not a motivating factor in the discharge ofany of the striking employees12Such backpay shall be computed on a quarterly basis and interest shall be added at therate of 6 percent per annumSee FW WoolworthCo , 90 NLRB 289, 291-293;IsisPlumbing4Heating Co,138 NLRB 716 474DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDER -Sea-Way Distributing, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and to bargain collectively with Retail Clerks Union,Local 188, Retail Clerks International Association, AFL-CIO, as the exclusive bar-gainingrepresentative of allselling and nonsellingemployeesat itsChillicothe, Ohio,store, excluding supervisors as defined in the Act.(b)Discouraging membership in Retail Clerks Union, Local 188, Retail ClerksInternational Association, AFL-CIO, or in any other labor organization by discharg-ing employeesor in any other manner discriminating in regard to their hire or tenureof employment or any term or condition of employment.(c)Threatening employees with loss of employment because of their union ac-tivities, coercively questioning employees about union matters, discharging employeesfor engaging in strike activity, and in any other manner interfering with, restraining,or coercing employees in the exercise of their rights under Section 7 of the Act2.Take the following affirmative action which is necessary to effectuate thepoliciesof the Act:(a)Upon request, recognize and bargain collectively with Retail Clerks Union,Local 188, Retail Clerks International Association, AFL-CIO, as the exclusive bar-gaining representative of all selling and nonselling employees at its Chillicothe, Ohio,store, excluding supervisors as defined in the Act, with respect to rates of pay, wages,hours of work, and other terms and conditions of employment, and embody in asigned agreement any understanding reached.(b)Upon application, offer immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniority or other rightsand privileges, to Patricia Baker, Betty Bivens, Burl Bowling, Victor Chaney, LindaColley,Martha Haubeil, Patricia Jackson, Tonita Johnson, Charles Phillips, MarilynRatcliffe, Eugene Reed, Dorothy Reynolds, Samye Rowland, Harold Scott, JuanitaSterling, and Oliver Zickafoos, and make each of them whole for any loss of pay he orshe may have suffered as a result of its unfair labor practices, in the manner set forthherein in the section entitled "The Remedy."(c) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due and the rights of employment under the terms hereof.(d) Post at its Chillicothe, Ohio, store, copies of the attached notice marked "Ap-pendix." 13Copies of said notice, to be furnished by the Regional Director for theNinth Region, after being duly signed by an authorized representative of the Respond-ent, shall be posted by the Respondent immediately upon receipt thereof and main-tained by it for a period of 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonablestepsshall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for the Ninth Region, in writing, within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what steps ithas taken to comply herewith.1413 Inthe event that this Recommended Order be adopted by the Board, the words "A De-cisionand Order" shall be substituted for the words "A Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecreeof a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order"shallbe substituted for the words "A Decisionand Order."14 In the event that this Recommended Order be adopted by the Board, this provisionshallbe modifiedto read: "Notify said Regional Director, in writing. within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT threaten employees with loss of employment because of theirunion activities or coercively question employees concerning union matters. UNITED ASSN., PLUMBING & PIPEFITTING, LOCAL 562475WE WILL NOT discharge any employee because he is a member of RetailClerks Union, Local 188, Retail Clerks International Association, AFL-CIO, orany other labor union, or because he engages in a strike or other form of con-certed activity.WE WILL recognize and bargain collectively with Retail Clerks Union, Local188, Retail Clerks International Association, AFL-CIO, as the exclusive bar-gaining representative of all selling and nonselling employees inour Chillicothestore, excluding supervisors as defined in the Act, with respect to rates of pay,wages, hours of work, and other terms and conditions of employment, and willembody in a signed agreement any understanding reached.WE WILL, upon application, offer immediate and full reinstatement to PatriciaBaker, Betty Bivens, Burl Bowling, Victor Chaney, Linda Colley, MarthaHaubeil, Patricia Jackson, Tonita Johnson, Charles Phillips, Marilyn Ratcliffe,Eugene Reed, Dorothy Reynolds, Samye Rowland, Harold Scott, JuanitaSterling, and Oliver Zickafoos to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights and privileges, and willreimburse them for any loss of pay they may have suffered after any refusalOf their applications for reinstatement.All our employees have the right to form, join, or assist any labor union, ornot to do so.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof these rights.SEA-WAY DISTRIBUTING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, TransitBuilding, Fourth and Vine Streets, Cincinnati, Ohio, 45202, Telephone No. Dunbar1-1420, if they have any question concerning this notice or compliance with itsprovisions.UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada,AFL-CIO,Local Union No. 562andFoor Engineer-ing Company.Case No..17-CP-22.June 208. 1963DECISION AND ORDEROn December 17, 1962, Trial Examiner Samuel Ross issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report.The Board I has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. The'Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated Its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Rodgers and Leedom].143 NLRB No. 54.